Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 15, 2022

                                     No. 04-22-00347-CV

  THE CITY OF SAN ANTONIO FIRE FIGHTERS' AND POLICE OFFICERS' CIVIL
                 SERVICE COMMISSION; City of San Antonio,
                              Appellants

                                               v.

                                       Gabriel SAENZ,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2022CI04429
                        Honorable Angelica Jimenez, Judge Presiding


                                        ORDER
       Appellant has filed a motion for a 30-day extension of time to file a brief. We grant the
motion and order appellant’s brief filed by August 10, 2022.




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court